482 F.2d 359
83 L.R.R.M. (BNA) 3059, 71 Lab.Cas.  P 13,884
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.CARPENTERS LOCAL UNION NO. 22, UNITED BROTHERHOOD OFCARPENTERS AND JOINERS OF AMERICA, AFL-CIO et al.,Respondents.
No. 72-1406.
United States Court of Appeals,Ninth Circuit.
Aug. 1, 1973.

Peter G. Nash, Gen. Counsel, Marcel Mallet-Prevost, Asst. Gen. Counsel, N.L. R.B., Washington, D. C., Roy O. Hoffman, Director, N.L.R.B., San Francisco, Cal., Allison W. Brown, Jr., Atty., Stephen C. Yohay, N.L.R.B., Washington, D. C., for petitioner.
Victor J. Van Bourg, Stewart Weinberg, Mark A. Wurm, of Levy & Van Bourg, Francis J. McTernan, San Francisco, Cal., for respondents.
Before ELY, WRIGHT and GOODWIN, Circuit Judges.
PER CURIAM:


1
The challenged Order of the Petitioning Board followed its conclusion that the Respondents had violated Section 8(b)(4)(i) and (ii)(B) of the National Labor Relations Act, as amended. 29 U.S.C. Secs. 151 et seq. The Board's Decision and Order is reported at 193 NLRB No. 105.


2
Our examination of the record convinces us that the Board's critical factual determinations were supported by substantial evidence.  Accordingly, its Order will be


3
Enforced.